Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20160144928) and further in view of Witte (US 5027303).
Chun teaches an electric bicycle (Fig. 1) including at least one control system (50) for a vehicle, said control system comprising sensory inputs (Fig. 7) combining to provide a control ) measuring a rotational speed of a wheel (¶0063), and wherein one of the sensory inputs is a weight sensor (53) measuring a load on the bicycle including passenger weight (¶0044). Chun teaches three sensory inputs but does not teach at least four sensory inputs comprising a Boolean wheel rotation sensor measuring whether a wheel of said bicycle is rotating.
Witte teaches one of the sensory inputs is a Boolean wheel rotation sensor (Col 6, Lines 19-28 “The simplest arrangement is to have a magnet attached to the rotating wheel… Each time the magnet passes the switch or sensor, a signal is sent…”) wheel rotation sensor (Fig. 1, Item 20 – wheel rotation sensor)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Chun with further modification by Witte for the benefit of a rotational sensor that monitors the movement of a bicycle (Witte, Col 1, Lines 12-15, Col 10, Lines 24-30). Additionally, hall sensors, reed switches, and other magnetic ‘Boolean’ instrumentation is a well-known sensor application in the electric vehicle arts, and would provide for the predictable result of a means that monitors a wheel spinning.

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20160144928) in combination with Witte (US 5027303) as applied to claim 58 above, and further in view of Meggiolan (US 20080314193).
Chun as modified above teaches a torque sensor (55). Chun does not teaches one or more load cells comprising one or more strain gauges which are positioned on an upper and lower surface of one or more spokes of a bearing mount of a transmission system of the bicycle.
Meggiolan teaches one or more load cells (40) comprising one or more strain gauges (Fig. 1, 40) which are positioned on an upper and lower surface of one or more spokes (Fig. 1, 33, ¶0128 – strain gauges mounted on each of 33 considered to be mounted on upper and lower portions of 32.) of a bearing mount (32) of a transmission system (Fig. 5) of the bicycle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the load cell arrangement of a transmission system as taught by Meggiolan with the frame assembly of Chun to allow for the detection of rider pedal input and transmission strength. (Meggiolan, ¶0053).

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20160144928) in combination with Witte (US 5027303) as applied to claim 1 above, and further in view of Tsuchizawa (US 20170341705).
Chun as modified teaches the weight sensor 53 comprises a load cell (¶0044). Chun does not teach one or more strain gauges which are positioned on a seat post of the vehicle.
Tsuchizawa teaches a weight sensor comprising a load cell comprising one or more strain gauges which are positioned on a seat post of the vehicle. (¶0183)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the seat loading subsystem of Tsuchizawa in place of seat weight sensor unit of Chun to allow for improved pedaling assistance during riding. (Tsuchizawa, ¶0003).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611